Freedman, P. J.
The complaint shows that the plaintiff after having occupied for a number of years certain premises under a lease made to him by Edward Dabritz, the testator of defendant, which' lease contained a covenant of quiet enjoyment, was, before the expiration of said lease, wrongfully and illegally dispossessed and ejected from the demised premises by the defendant, claiming to act as executrix of the testator; that the defendant accomplished this result by means of summary proceedings instituted by her as landlord against the plaintiff as tenant, and one alleged undertenant; that said proceedings were wholly void; that, he, plaintiff had no notice or service in said proceedings; that the final order and warrant of removal were granted against him by default; that on his appeal said final order was reversed and a. new trial ordered; that upon such new trial a final order was again granted against him; that on his appeal the last-mentioned final order was reversed and the summary proceedings and defendant’s petition were dismissed, with costs; that restitution was denied to plaintiff on the ground that the defendant, immediately after plaintiff’s removal, had leased said premises to another tenant for the remainder of the term; and that by reason of said *801wrongful and unlawful acts the plaintiff sustained certain specified damages. The complaint further alleges the death of Edward Dabritz, leaving a last will and testament; the probate of said will; the appointment of the defendant as executrix thereof; and also that by said will the defendant was made the sole residuary legatee and devisee, including the premises in question.
Upon these allegations the plaintiff’s complaint proceeds against the defendant individually and as executrix, and the defendant answered individually, but demurred as executrix, upon the ground that the complaint does not state facts sufficient to constitute a cause of action against her as executrix.
The demurrer was sustained by the City Court and judgment entered thereon, and the plaintiff appealed to this court.
The action is not one for a breach hy the defendant as executrix ■of the covenant of peaceable and quiet possession.
Nor does the complaint show that the summary proceedings were instituted hy the defendant as executrix because of a violation by the plaintiff of some of the terms or conditions of the lease.
The complaint is for a naked tort, viz.: for a wrongful and illegal eviction under color of proceedings wholly void and without notice to plaintiff. It is, therefore, for a tort for which the estate of Edward Dabritz is not liable. The rule is well settled, that for :a tort committed by an executor he is liable individually and not in his representative capacity. Watson v. Moriarty, 59 N. Y. Supp. 73; 11 Am. & Eng. Encyc. of Law (2d ed.), 942.
And this is so where a tort is committed by an executor in the ■continuation of the conduct of the business of the testator under the provisions of the will. McCue v. Finck, 20 Misc. Rep. 506; 46 N. Y. Supp. 242.
Even the contracts of a business, carried on by an executor •under the authority of the will, are his individual contracts. Willis v. Sharp, 113 N. Y. 591; 11 Am. & Eng. Encyc. of Law (2d ed.), 974.
The case, therefore, does not fall within the special provisions •of section 1815 of the Code of Civil Procedure, because the facts alleged do not show a liability in a representative capacity, nor make it uncertain whether it so exists or is against the executrix individually. On the contrary, it clearly appears that whatever liability does exist, is against the defendant individually.
The words “ individually and as executrix ” cannot be treated ns surplusage, for the reason that the body of the complaint and *802the brief of plaintiff’s counsel upon this appeal both’ show that the pleader intended to hold the defendant liable in both capacities. The judgment should be affirmed, with costs.
Clarke and Greenbaum, JJ., concur.
Judgment affirmed, with costs.